To grant a new trial in a criminal case, because it is claimed that two of the jurors were not citizens.
Order to show cause denied June 9, 1897.
The circuit judge gave his reasons in writing for denying the motion. He says:
“The two jurors Kronner and Murray were questioned as to their citizenship under oath before the jury were finally sworn to try the cause. In that examination it developed that both were of foreign birth and both claimed their citizenship by reason of their fathers having become naturalized before they became of age. No objection was made to either of these jurors by the defendant and both sides announced themselves satisfied before the jury was sworn by the Court. * * * On the argument on May 29 the defendant’s counsel demanded in writing that an issue be framed to try the question of the citizenship of these two jurors. * * * The prosecuting attorney objects to consideration of the statements made by these juroi-s when examined in the case of People vs. McQuade, and also to the manner of showing that juror Murray’s father never took out his full papers in Lapeer County, for the reason that the showing by the clerk of Lapeer County should have been under oath. * * * I am of the opinion that the defendant must show affirmatively that these jurors are aliens and this he has failed to do even if his whole showing be considered. I am also of the opinion that the question of their citizenship having been entered upon before they were sworn and having been passed on by the court, they are concluded by it so far as is claimed as a ground for a new trial as a matter of right.
“The statute under which the issue is claimed on this motion, in my judgment, has no application to criminal cases, and for that reason the framing of the issue should be denied.”